COLLIER, C. J.
The judgment entry affirms that the defendant pleaded guilty; but this we think must be a mistake, as the verdict finds the defendant guilty of withholding the possession of a part only of the land sought to be recovered. It does not appear that there is any connection between the plaintiff’s lessor and Joshua Kennedy, certainly not that the former deduced a title from, or held under him. We cannot then perceive how a contract between the defendant and Kennedy can devolve a duty upon the lessor of the plaintiff, if his right was paramount to, and independent of the claim of Kennedy. There is nothing in the record to indicate that the latter had even the semblance of title, and the court could not upon the prayer for instructions, assume such to be the fact. If then the plaintiff’s title is not subordinate to Kennedy’s, or derived through him, a notice to the defendant to yield up the possession was not a pre-requisite to the plaintiff’s right to sue; however imperative it might be *570on Kennedy, were he the actor against the defendant. This view is decisive to show that the charge prayed was properly refused, and the judgment is therefore affirmed.